DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 24, the limitation “a hollow body having a substantially constant inner diameter along a longitudinal axis thereof” recites new matter because the claimed invention recites that the hollow body also comprises a “neck” which is shown in the original disclosure (i.e., element 211 in Fig. 2) to have a reduced inner diameter relative to the rest of the hollow body. Thus, the original disclosure lacks support for the hollow body, which explicitly includes a neck having a reduced inner diameter, to have a substantially constant inner diameter along its longitudinal axis
Claims that depend from claim 24 are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 29 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the limitation “the diameter of the bung and the diameter of the piston are the same” is unclear since it is not known what the limitation “the diameter” refers to. Specifically, the piston have multiple diameters, e.g., the diameter of the protrusion and the diameter of the rest of the piston are different. 
Claims that depend from claim 24 are rejected accordingly.
Regarding claim 29, the limitation “the needle is connected at the first end of the hollow body and wherein an end of the needle that is internal to the hollow body is nearer than the rupture seal membrane to the first end of the hollow body” is unclear since it is not known whether this limitation constitutes an intent to positively recite the structure of the needle. It is noted that claim 24, upon which claim 29 depends, recites “the hollow body having a first end configured to house a hollow needle” such that the needle recited in claim 24 is not a positively recited structural feature. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 26-28, 30, 31 and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haindl et al (U.S. Pat. 10,639,429 B2).
Regarding claim 24, Haindl discloses an injection apparatus comprising: 
a hollow body 18 (Fig. 1) having a substantially constant inner diameter along a longitudinal axis thereof, the hollow body having a first end 16 (Fig. 1) configured to house a hollow needle (the claimed invention does not positively recite a needle, and a skilled artisan would recognize that this syringe is capable of holding a needle at its first end); 
a bung 128 (Fig. 15) with a rupture seal membrane (see col. 11, lines 13-19 discloses that the rupture seal membrane may be embodied as a slit valve—which which is known to those of ordinary skill in the art to be a seal membrane that ruptures upon sufficient pressure—or a membrane that is “destroyed…by build-up of pressure” above the filter) located within the hollow body; 
and a piston 24 (Fig. 15) located within the hollow body, 
wherein the piston, the hollow body and the bung define a volume containing a liquid medicament (i.e., a medicament such as saline located inside the bung 128; see Fig. 7 illustrating medicament 43 located inside bung, and col. 8, lines 7-12 disclosing that the medicament 43 may be saline solution), wherein the bung 128 is nearer than the piston to the first end of the hollow body (i.e., the bung 128 is distal to the distal end of the piston and is therefore closer to the first end 16);

wherein the rupture seal membrane is configured to rupture through fluid pressure alone without the rupture seal membrane contacting the needle thereby to allow the medicament to be expelled through the needle upon movement of the piston causing provision of pressure to the medicament (it is noted that the invention of Haindl does not have a needle, thus, the rupture seal membrane per se ruptures without contacting a needle; yet even if a needle were present, Haindl discloses that the membrane described above ruptures “by build-up of pressure in second volume 43”, thus, without requiring any contact with a needle, before being allowed to be expelled through the syringe);
wherein the piston comprises a protrusion 152 (Fig. 16) located on a side of the piston which faces the first end of the hollow body, the protrusion shaped so as to extend into an aperture in the bung at an end of medicament expulsion (see Fig. 17 illustrating the protrusion 152 extending through an opening of the bung 128 and partially into a neck 16), 
wherein the hollow body comprises a neck 16 (Fig. 17) at the first end and a substantially cylindrical portion (illustrated in Fig. 1 and Fig. 17) extending from the neck (i.e., extending proximally)
wherein the bung 128 and the piston 24 are both located within the substantially cylindrical portion of the hollow body (as clearly illustrated in Fig. 16) 

Regarding claim 26, Haindl discloses that the aperture in the bung lies on a longitudinal axis 32 of the bung (see Fig. 2 which labels the longitudinal axis 32; this axis is also present in Fig. 17 as a vertical dashed line) and wherein the protrusion 152 of the piston lies on a longitudinal axis of the piston (see Fig. 17 illustrating the longitudinal axis also passing through the length piston 152).
Regarding claim 27, Haindl discloses that the protrusion is shaped to fit within and fill the aperture in the bung (as illustrated in Fig. 17, substantially no space is present around the aperture when the protrusion 152 is inserted into the aperture).  
Regarding claim 28, Haindl discloses that claim 25, wherein a length of the protrusion is the same as a length of the aperture in the bung (i.e., “a length of the protrusion” is being interpreted to be any length along the extent of the protrusion, in this case, determined to be the length of the aperture defined by the thickness of the bung wall).  
Regarding claim 30, Haindl discloses that the rupture seal membrane is convex in an unstressed position (see Fig. 16 illustrating the bottom of the bung 128, where the rupture seal membrane is located, has a “V” shape that is convex).

Regarding claim 33 and 35, Haindl discloses that the bung 128 is located against the neck 16 (see Fig. 17 illustrating the bottom of the bung 128 having a “V” shape which sits against the top of the neck 16), the neck also being located at the first end of the body such that the bung is also located against the first end of the body.
Regarding claim 34, Haindl discloses that injection apparatus is a syringe device (see col. 1, line 10 disclosing a syringe body), and wherein the hollow body 18 forms an outer housing of the syringe device (as clearly illustrated in Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl et al (U.S. Pat. 10,639,429 B2).
Regarding claim 25, Haindl does not appear to disclose that the bung 128 is circular and wherein the protrusion of the piston is cylindrical in shape.
However, it would have been obvious to modify the shape of the bung to be circular based on the fact that the hollow body 18, inside which the bung is located, has a circular cross-section. Based on the teaching in Haindl that the bung is desired to travel through the hollow body 18 in a sealed manner (see Haindl at col. 10, lines 35-38), a skilled artisan would have found it obvious to impart a circular shape (i.e., cross-sectional shape) to the bung with a reasonable expectation of success in carrying out the intended sealing function of the bung 128.
Further, though Haindl shows (Fig. 17) that the protrusion is elongate and has parallel sides, Haindl is silent as to the cross-sectional shape of the protrusion that would impart a cylindrical shape to the protrusion.
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl et al (U.S. Pat. 10,639,429 B2) in view of Ennis, III (U.S. Pat. 4,693,706, hereinafter “Ennis”).
Regarding claim 29, Haindl does not appear to disclose a needle connected at the first end of the hollow body and wherein an end of the needle that is internal to the hollow body is nearer than the rupture seal membrane to the first end of the hollow body.  
Ennis discloses a syringe having a compartment for transferring through a rupturable membrane 44 within a hollow body 14, and discloses that a needle may be attached to the tip 24 of the syringe (see col. 5, lines 4-6).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Haindl in order to provide a needle connected at the first end of the hollow body of Haindl, according to the teaching in Ennis, as may be desired to dispense a mixture from the hollow body of the injection apparatus with a reasonable expectation of success. A skilled artisan would recognize that needles are commonly attached to syringes to dispense a variety of medicaments where the medicaments cannot be ingested or based on the desired route of injection (e.g., intramuscular, intravenous, intradermal, etc.) and have a variety of advantageous properties for 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/09/2021